Name: 2013/491/EU: Commission Implementing Decision of 7Ã October 2013 amending Decision 2009/821/EC as regards the list of border inspection posts (notified under document C(2013) 6383) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: tariff policy;  agricultural policy;  international law;  economic geography
 Date Published: 2013-10-09

 9.10.2013 EN Official Journal of the European Union L 267/3 COMMISSION IMPLEMENTING DECISION of 7 October 2013 amending Decision 2009/821/EC as regards the list of border inspection posts (notified under document C(2013) 6383) (Text with EEA relevance) (2013/491/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and Article 6(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Following communication from Denmark, Germany, Spain, France, Italy and the UK, the entries for the border inspection posts in those Member States should be amended in the list set out in Annex I to Decision 2009/821/EC. (3) Following satisfactory audits carried out by the Commission audit service (formerly referred to as Commission inspection service), the Food and Veterinary Office (FVO), additional approval categories could be added to four border inspection posts in Croatia and a new border inspection post at London-Gateway in the United Kingdom should be added to the entries for those Member States in the list set out in Annex I to Decision 2009/821/EC. As the Treaty of Accession of Croatia entered into force on 1 July 2013 and as the above audit was carried out before, the amendments to the Croatian BIPs should be applicable retroactively from 1 July 2013 to ensure that no obstacles to existing trade are created. (4) Poland has communicated that the border inspection post at Ã winoujÃ cie should be deleted from the list of entries for that Member State. The list of entries for this Member State as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (5) Decision 2009/821/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2009/821/EC is amended in accordance with the Annex to this Decision. Article 2 The amendment set out in point (5) of the Annex shall apply retroactively from 1 July 2013. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 October 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in TRACES (OJ L 296, 12.11.2009, p. 1). ANNEX Annex I to Decision 2009/821/EC is amended as follows: (1) in the part concerning Denmark, the entry for the port at Esbjerg is replaced by the following: Esbjerg DK EBJ 1 P E D & F Man Terminals Denmark ApS HC-NT(6), NHC-NT(4)(6)(11) (2) the part concerning Germany is amended as follows: (a) the entry for the airport at Hannover-Langenhagen is replaced by the following: Hannover-Langenhagen DE HAJ 4 A HC-T(FR)(2), HC-NT(2), NHC(2) O (10) (b) the entry for the airport at SchÃ ¶nefeld is replaced by the following: SchÃ ¶nefeld DE SXF 4 A HC(2), NHC O (3) the part concerning Spain is amended as follows: (a) the entry for the airport at Barcelona is replaced by the following: Barcelona ES BCN 4 A Iberia HC(2), NHC-T(CH)(2), NHC-NT(2) O Swissport HC(2), NHC(2) O WFS HC(2) (b) the entry for the airport at Madrid is replaced by the following: Madrid ES MAD 4 A Iberia HC-T(FR)(2), HC-NT(2), NHC(2) U, E, O Swissport HC(2), NHC-T(CH)(2), NHC-NT(2) O PER4 HC-T(CH)(2) WFS: World Wide Flight Services HC(2), NHC-T(CH)(2), NHC-NT O (4) the part concerning France is amended as follows: (a) the entry for the airport at Marseille is replaced by the following: Marseille AÃ ©roport FR MRS 4 A HC-T(CH)(1)(2), HC-NT (b) the entry for the port at RÃ ©union Port RÃ ©union is replaced by the following RÃ ©union  Port RÃ ©union FR LPT 1 P HC(1)(2), NHC-T(FR)(2), NHC-NT (c) the entry for the airport at Orly is replaced by the following: Orly FR ORY 4 A SFS HC-T(1)(2), HC-NT(2), NHC-NT (d) the entry for the airport at Toulouse-Blagnac is replaced by the following: Toulouse-Blagnac FR TLS 4 A HC-T(1)(2), HC-NT(2), NHC(2) O (14) (5) the part concerning Croatia is amended as follows: (a) the entries for the roads at Bajakovo and KarasoviÃ i are replaced by the following: Bajakovo HR VUK 3 R HC, NHC U, E, O KarasoviÃ i HR KRS 3 R HC(2), NHC(2) O (b) the entries for the ports at PloÃ e and Rijeka are replaced by the following: PloÃ e HR PLE 1 P HC(2), NHC(2) Rijeka HR RJK 1 P HC(2), NHC(2) (6) in the part concerning Italy, the entry for the port at Venezia is replaced by the following: Venezia IT VCE 1 P HC, NHC (7) in the part concerning Poland, the entry for the port at Ã winoujÃ cie is deleted. (8) the part concerning the United Kingdom is amended as follows: (a) the entry for the airport at Edinburgh is replaced by the following: Edinburgh GB EDI 4 A Extrordinair O(14) (b) the following entry for a new border inspection post at the port at London-Gateway is inserted between the entry for the port at Liverpool and the entry for the airport at Manchester: London Gateway GB LGP 1 P HC(1), NHC (c) the entry for the airport at East Midlands is replaced by the following: East Midlands GB EMA 4 A HC-NT(1)(2), NHC-NT(2)